DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of (combination) rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner respectfully suggests amending claim 1 as follows to overcome 35 USC 112(a) and 112(b) rejections, and better read on Fig. 3 the invention:
1. (Currently Amended) A planar inverted-F antenna comprising: 
a ground plane extending in a horizontal direction on a substrate; and 
a radiating element occupying a same plane as the ground plane on the substrate, and coupled to the ground plane, the radiating element comprising: 
a first horizontal portion with a first end and a second end extending in a 
a feed line directly connected to the first end of the first portion of the radiating element and extending in a 
a second slanted portion having a third end and a fourth end, wherein the third end is connected to the ground plane at a 90-degree angle and the fourth end is connected to the radiating element at a 90-degree angle at a point between the first end and the second end; and 
through a filter network by an electrical feeder path; said ground plane on a same side of the electrical feeder path ;
wherein the inverted-F antenna is a single layer antenna.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 7 and 18 are objected to because of the following informalities:  
Claims 1, 7 and 18 respectively reciting “wherein all of the transmitter integrated circuit occupies space on the substrate on the same side of the electrical feeder” should read --wherein all of the transmitter integrated circuit occupies space on the substrate on a same side of the electrical feeder-- for clarity. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 1, 7 and 18 reciting “wherein all of the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 18 reciting “wherein all of the transmitter integrated circuit occupies space on the substrate on the same side of the radiating element, such that parasitic coupling between the transmitter integrated circuit and the radiating element is reduced” is new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “A printed circuit board comprising an antenna” in preamble, then “a radiating element” in the claim’s body are indefinite, since scope of the invention cannot be ascertained. The invention concerns a single (inverted-F) antenna (Figs. 1 and 3); however, both an antenna and a radiating element are claimed, suggesting two radiators. 
Claims 2-6 are rejected for depending therefrom. 
does not cause any parasitic coupling between different sections of transmitter integrated circuit 210 to radiating element 105”. In other words, the invention concerns zero parasitic coupling; however, claims 7 and 18 ambiguously recite reduction of parasitic coupling. Hence, scope of this limitation cannot be ascertained. 
Claims 8-17 are rejected for depending on claim 7. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna (device). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over “Masuda” (US 6404395) in view of “Hotta” (US 2012/0249393).
Claim 1: As best understood, Masuda discloses a printed circuit comprising an antenna, the printed circuit comprising: 
a ground plane 3 (Fig. 3B) extending in a first direction on a substrate 4; and 

a first portion 1a with a first (left) end and a second (right) end 1d extending in a substantially parallel direction to the ground plane; 
a feed line 1b coupled to the first end (via 1b) of the first portion 1a of the radiating element and extending in a substantially perpendicular direction from the first portion of the radiating element (see Fig. 3B); 
a second portion 1c having a third (bottom) end and a fourth (top) end, wherein the third end is coupled to the ground plane 3 and the fourth  end is coupled to the radiating element at a point between the first end and the second end (see Fig. 3B); and
a transmitter integrated circuit 23 (Fig. 19) coupled (inherently) to the feed line by an electrical feeder path (absent which, “a stable signal to be transmitted” as discussed in [¶ 95], would be deemed inoperable). 
Masuda fails to expressly teach wherein all of the transmitter integrated circuit occupies space on the substrate on the same side of the electrical feeder path as the second portion in the substantially parallel direction in the ground plane, such that the electrical feeder path does not cause any parasitic coupling between the transmitter integrated circuit and the radiating element.
However, Masuda suggests no parasitic coupling by virtue of teaching a stable signal to be transmitted ([¶ 95]: “a transmitter circuit 23 for amplifying the signal modulated by the modulator circuit 22 to produce a stable signal to be transmitted, an antenna 24 for transmitting and receiving signals”). 
Nevertheless, Hotta discloses a transmitter integrated circuit 2 (Fig. 1) coupled to the feed line 22 by an electrical feeder path 21 [¶ 58]; wherein all of the transmitter integrated circuit 2 occupies space on the substrate 1 on the same side of the electrical feeder path 21 as the second portion (vertical 
Hotta teaches [¶ 58] “The circuit module includes a radio unit 2. The radio unit 2 has a function of transmitting and receiving radio signals by using the channel frequency assigned to a radio system as a communication target. The first area 1a is provided with a feeding terminal 22. The radio unit 2 is connected to the feeding terminal 22 through a feeding pattern 21.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Masuda’s invention such that wherein all of the transmitter integrated circuit occupies space on the substrate on the same side of the electrical feeder path as the second portion in the substantially parallel direction in the ground plane, such that the electrical feeder path does not cause any parasitic coupling between the transmitter integrated circuit and the radiating element, in order to facilitate transmitting and receiving radio signals by using the channel frequency assigned to a radio system as a communication target. 

Claim 2-4: Masuda discloses the printed circuit of claim 1, wherein the second portion of the radiating element is coupled to the first portion of the radiating element at a 90 degree angle (see Fig. 3B); 
wherein the second portion of the radiating element is coupled to the ground plane at a 90 degree angle (see Fig. 3B); 


    PNG
    media_image1.png
    389
    796
    media_image1.png
    Greyscale

Claim 6: As best understood, Masuda discloses the printed circuit of claim 1 wherein the first portion of the radiating element is of a length equal to a rational number times a wavelength of the antenna (col. 4, 3rd para.). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda and Hotta as applied to claim 4 above, and further in view of “Jo” (US 7079079). 
Claim 5: Masuda fails to expressly teach wherein the slot antenna is a configured to operate at one quarter of a wavelength of a frequency of the antenna.  
Jo  teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (Col. 1, second paragraph)
. 

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Lin” (US 9368858) in view of Hotta (cited above). 
Claim 7: As best understood, Lin discloses a device, comprising: 
a ground plane 151 (Fig. 8) extending in a first direction on a substrate 155; and 
a radiating element occupying a same plane as the ground plane on the substrate, and coupled to the ground plane (using 141), the radiating element including a first portion 111 with a first (right) end (adjacent to 101b) and a second (left) end (adjacent to 112) extending in a substantially parallel direction to the ground plane and a slot 115 (enclosed by 102, 111, 141). 
Lin fails to expressly teach the slot being a slot antenna. 
However, a skilled artisan would appreciate that the slot is part of the antenna taught by Lin, thereby functioning as a slot antenna. 
Nevertheless, Lin teaches “The LC antenna 1 includes one or more slots 3 creating one or more capacitive gaps about the antenna. The antenna impedance can be optimized by increasing length and or width of the one or more capacitive gap portions.” (col. 4, ll. 63-67)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Lin’s slot as a slot antenna, in order to optimize antenna impedance and facilitate multi-band operation (abstract). 
Lin is silent regarding a transmitter integrated circuit coupled to the radiating element; and wherein all of the transmitter integrated circuit occupies space on the substrate on the same side of the 
Hotta discloses a transmitter integrated circuit 2 (Fig. 1) coupled to the radiating element 42; and wherein all of the transmitter integrated circuit 2 occupies space on the substrate 1 on the same side of the radiating element, such that parasitic coupling between the transmitter integrated circuit and the radiating element is reduced (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Hotta teaches [¶ 58] “The circuit module includes a radio unit 2. The radio unit 2 has a function of transmitting and receiving radio signals by using the channel frequency assigned to a radio system as a communication target. The first area 1a is provided with a feeding terminal 22. The radio unit 2 is connected to the feeding terminal 22 through a feeding pattern 21.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to employ a transmitter integrated circuit coupled to Lin’s radiating element, and wherein all of the transmitter integrated circuit occupies space on the substrate on the same side of the radiating element, such that parasitic coupling between the transmitter integrated circuit and the radiating element is reduced, in order to facilitate transmitting and receiving radio signals by using the channel frequency assigned to a radio system as a communication target. 

Claims 8-15: Lin discloses the device of claim 7, further comprising a feed line 102 coupled to the first end of the first portion of the radiating element (see Fig. 8); 

further comprising a second portion 141 (Fig. 8) having a third (bottom) end and a fourth (top) end; 
wherein the third end is coupled to the ground plane (see Fig. 8); 
wherein the fourth end is coupled to the radiating element at a point between the first end and the second end (see Fig. 8); 
wherein the second portion of the radiating element is coupled to the first portion of the radiating element at a 90 degree angle (see Fig. 8); 
wherein the second portion of the radiating element is coupled to the ground plane at a 90 degree angle (see Fig. 8); 
wherein the slot antenna is formed by a perimeter of an area enclosed by the first portion 111 of the radiating element, the feed line 102, the ground plane 151, and the second portion 141 of the radiating element (col. 4, ll. 63-67).

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Hotta as applied to claim 7 above, and further in view of Jo (cited above). 
Claims 16 and 17: Lin fails to expressly teach wherein the slot antenna is a configured to operate at one quarter of a wavelength of a frequency of the antenna; or
 wherein the first portion of the radiating element is of a length equal to a rational number times a wavelength of the antenna. 
Jo  teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Lin’s invention such that wherein the slot antenna is a configured to operate at one quarter of a wavelength of the antenna, or wherein the first portion of the radiating element is of a length equal to a rational number times a wavelength of the antenna, in order to obtain tuned antenna operational parameters. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (cited above) in view of “Li” (US 2012/0050114) and Hotta (cited above). 
Claim 18: As best understood, Masuda discloses an electrical system comprising: 
a transmitting element 23 (Fig. 19); and 
a printed circuit of 4d (Fig. 14) conductive material and further comprising: 
component pads 11a, 11b (Figs. 14-15); 
circuit connections 6 (Fig. 4); 
a ground plane 3 extending in a first direction; and 
an antenna comprising: 
a radiating element coupled to the ground plane 3, the radiating element defined by a first portion 1a with a first (left) end and a second (right) end 1d, the radiating element extending in a substantially parallel direction to the ground plane; 
a feed line 1b adjoining the first end of the first portion of the radiating element and extending in a substantially perpendicular direction from the first portion of the radiating element (see Fig. 4); and 

wherein the transmitting element 23 (Fig. 19) is an integrated circuit [¶ 98] coupled to the radiating element (a skilled artisan would appreciate that transmitting element 23 “formed as circuit pattern” on “the same circuit board” is deemed as an integrated circuit; see Fig. 19 and [¶ 98]).   
Masuda fails to expressly teach the printed circuit having a single layer. 
However, Masuda teaches “An object of the present invention is to provide a pattern antenna that is miniaturized by the use of a pattern antenna that is formed as a pattern on the surface or inside a circuit board, and to provide a wireless communication device equipped with such a pattern antenna.” (para. bridging cols. 1 and 2)
Nevertheless, Li discloses the printed circuit having a single layer (Fig. 6) and teaches [¶ 62] “Antenna resonating element 46R may be formed from conductive structures such as patterned metal traces. The patterned metal traces may be formed on a substrate such as a single-layer or multilayer printed circuit board substrate, a plastic support structure, a ceramic substrate, a glass substrate, or other structures. Examples of printed circuits that may be used in forming antenna resonating element 46R include rigid printed circuit boards such as fiberglass filled epoxy boards (e.g., FR4), flex circuits (i.e., printed circuits formed from one or more laminated polymer layers such as sheets of polyimide that are connected using interposed layers of adhesive), and rigid flex (e.g., boards that include both rigid and flexible regions).”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Masuda’s invention such that the printed circuit has a single layer, in order to achieve miniaturization. 
Masuda is silent regarding wherein all of the transmitter integrated circuit occupies space on the substrate on the same side of the radiating element, such that parasitic coupling between the transmitter integrated circuit and the radiating element is reduced. 
However, Masuda suggests reduction of or no parasitic coupling by virtue of teaching stable signal to be transmitted ([¶ 95]: “a transmitter circuit 23 for amplifying the signal modulated by the modulator circuit 22 to produce a stable signal to be transmitted, an antenna 24 for transmitting and receiving signals”). 
Nevertheless, Hotta discloses a transmitter integrated circuit 2 (Fig. 1) coupled to the radiating element 42; and wherein all of the transmitter integrated circuit 2 occupies space on the substrate 1 on the same side of the radiating element, such that parasitic coupling between the transmitter integrated circuit and the radiating element is reduced (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 
Hotta teaches [¶ 58] “The circuit module includes a radio unit 2. The radio unit 2 has a function of transmitting and receiving radio signals by using the channel frequency assigned to a radio system as a communication target. The first area 1a is provided with a feeding terminal 22. The radio unit 2 is connected to the feeding terminal 22 through a feeding pattern 21.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Masuda’s invention to have all of the transmitter integrated circuit occupy space on the substrate on the same side of the radiating element, such that parasitic coupling between the transmitter integrated circuit and the radiating element is reduced, in order to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HASAN ISLAM/Primary Examiner, Art Unit 2845